Citation Nr: 0908835	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected type II diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  

4.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.  

5.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
type II diabetes mellitus and denied the remaining claims on 
both a direct and secondary basis.  The RO in Los Angeles, 
California, currently has jurisdiction of the claims.  

The Board notes that the Veteran filed a claim for service 
connection for erectile dysfunction.  See October 2004 VA 
Form 21-4138.  The RO, however, has never adjudicated this 
claim; rather, the RO adjudicated the issue of entitlement to 
SMC for loss of use of a creative organ.  See February 2005.  
In light of the foregoing, the Veteran's claim for service 
connection for erectile dysfunction is REFERRED to the RO for 
appropriate action.  

The issue of entitlement to SMC for loss of use of a creative 
organ is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran's peripheral neuropathy of the bilateral lower 
extremities is etiologically related to service, proximately 
due to or the result of his service-connected type II 
diabetes mellitus, or that his type II diabetes mellitus has 
aggravated his peripheral neuropathy of the bilateral lower 
extremities.  

2.  There is no medical evidence of record showing that the 
Veteran has been diagnosed with peripheral neuropathy of the 
bilateral upper extremities.  

3.  There is no medical evidence of record showing that the 
Veteran's hypertension is etiologically related to service, 
proximately due to or the result of his service-connected 
type II diabetes mellitus, or that his type II diabetes 
mellitus has aggravated his hypertension.  

4.  The Veteran's type II diabetes mellitus does not require 
insulin and/or regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected type II diabetes mellitus, 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  The criteria for service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected type II diabetes mellitus, 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  The criteria for service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for an initial evaluation greater than 20 
percent for service-connected type II diabetes mellitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2008).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2008).  In cases of 
aggravation of a Veteran's nonservice-connected disability by 
a service-connected disability, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2008).

At this juncture, the Board notes that the Veteran was 
scheduled for three VA compensation and pension (C&P) 
examinations in June 2007, to which he failed to report.  As 
will be discussed in more detail below, the Veteran has not 
provided good cause for his failure to report.  See 38 C.F.R. 
§ 3.655(b) (2008).  The Board acknowledges that the issue of 
whether any of the Veteran's nonservice-connected 
disabilities have been aggravated by his service-connected 
type II diabetes mellitus has not been addressed by a VA 
examiner.  As the June 2007 VA examinations to which the 
Veteran failed to report presumably would have addressed this 
question, the Board will proceed with its adjudication of 
these claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2008).

The Veteran contends that he has hypertension and peripheral 
neuropathy of the bilateral upper and lower extremities as a 
result of his service-connected type II diabetes mellitus.  
Service connection for diabetes was established in the 
February 2005 rating decision that is the subject of this 
appeal.  

The medical evidence of record consists of both private and 
VA treatment records, to include several C&P examination 
reports.  

The Veteran underwent a VA C&P examination in June 2003, at 
which time his claims folder was available and reviewed.  The 
examiner reported that there was no history of arterial 
hypertension or diabetes mellitus, but that the Veteran did 
have a history of ethanol abuse and drank 12 beers daily on 
the weekends.  In pertinent part, physical examination 
revealed elevated blood pressure of 180/100 mmHg taken with 
an appropriate sized cuff in the right upper arm; pulse rate 
was 88 beats per minute.  The Veteran's extremities were 
without clubbing, cyanosis or edema, there appeared to be 
normal capillary refill of the hands, and pulses of the lower 
extremities were of good quality.  The Veteran was diagnosed, 
in pertinent part, with untreated hypertension.  

An August 2004 record from Visalia Medical Clinic reveals 
that the Veteran was seen for follow-up of his lab tests.  
His blood pressure was reported to still be persistently 
high.  The impression made was, in pertinent part, diabetes 
mellitus and hypertension.  The plan was for the Veteran to 
monitor his blood pressure four times per day and record it.  

An August 2004 record from the VA Central California 
Healthcare System reveals that the Veteran was seen for an 
Agent Orange evaluation, at which time it was reported that 
hypertension had recently been found.  Examination of the 
Veteran's neurological system was noted to reveal no numbness 
or weakness of his extremities and examination of his 
musculoskeletal system showed no swelling of the joints of 
the upper or lower extremities.  Neurological examination 
showed that the Veteran's cranial nerves II-XII were grossly 
intact; no weakness or atrophy of the upper or lower 
extremities; deep tendon reflexes (biceps, triceps, wrists, 
knee jerks) were 2+; Babinski's sign was negative; and 
Rhomberg's was negative.  The assessment made, in pertinent 
part, was hypertension.  

A December 2004 record from the Visalia Medical Clinic 
reports that the Veteran had pitting pedal edema of both legs 
and that his BUN and creatinine done a few months prior had 
been normal.  It was noted that the Veteran was a weekend 
drinker and drank a six pack only on the weekends.  The 
Veteran's blood pressure was reported to be 170/120.  He 
reported taking his blood pressure medication, but the 
physician indicated that the Veteran's blood pressure had 
jumped from the last visit of 138/88.  The veteran was 
advised that normal blood pressure was 120/80 and that he 
should double his medication.  

The Veteran underwent a VA C&P examination in December 2004, 
which was conducted by the same examiner who performed the 
June 2003 examination.  The Veteran reported noticing a 
numbness and tingling of his hands and feet within the past 
two months.  Physical examination revealed blood pressure of 
170/120 mmHg with a resting heart rate of 72 beats per 
minute.  Extremities revealed no clubbing, cyanosis or edema, 
the capillary refill of the hands was immediate, and distal 
pulses were intact.  The Veteran reported reduced sensation 
at the finger pads and bottoms of each foot; reflexes were 
noted to be symmetrical but diminished in all extremities and 
absent in the ankles, and toes were downgoing.  The Veteran 
was diagnosed, in pertinent part, with poorly regulated 
hypertension and peripheral neuropathy, exact cause to be 
determined.  

The Veteran reported he had diabetes mellitus, but all his VA 
laboratory studies had been normal.  It was noted that the 
Veteran did have one glycohemoglobin that was slightly 
elevated and that it appeared from his historic description 
and the fact that he was on Actos medication, that he more 
likely than not had type II diabetes mellitus.  The examiner 
found that it was highly unlikely that peripheral neuropathy 
could be the result of diabetes mellitus occurring only in 
October 2004 (month and year of onset) and not from other 
causes such as alcohol and nicotine use.  The examiner 
favored this as a more likely cause than that of his 
recently-discovered type II diabetes mellitus.  The examiner 
also asked a colleague to provide nerve conduction studies to 
serve as a foundation for making the diagnosis of peripheral 
neuropathy.  The examiner further noted that the Veteran's 
hypertension was etiologically independent and unrelated to 
his type II diabetes mellitus.

The Veteran was seen for neurological evaluation at the 
request of C&P in January 2005.  The Veteran reported his 
history and his computerized records were reviewed by the 
examiner.  The examiner indicated that diabetes had been 
recently diagnosed in September or October 2004 and that his 
blood sugar was found to be 210 mg.  The Veteran reported 
that his feet were tingling and numb and had occasionally 
tripped for the last four to five years.  He also indicated 
that a year before, he noticed that the fourth and fifth 
digits of his left hand were numb, and that a few months 
later he noticed that the fingers of his right hand were all 
numb.  

Motor examination revealed that the Veteran had normal 
strength in both upper and lower extremities and cerebellar 
coordination was also normal in all four extremities.  There 
was no atrophy, fasciculation, involuntary movements or 
tremors.  Biceps, triceps and supinator reflexes were 1+, 
knee jerks were 1+, ankle jerks were absent, and plantar 
reflexes were flexor.  Sensory examination revealed reduced 
pinprick and glove distribution up to the middle of the 
Veteran's forearms and in stocking distribution in the middle 
of both legs, bilaterally and symmetrically.  Tinel's signs 
were positive on tapping median and ulnar nerves on either 
side.  The Veteran could walk across the room and on his 
toes, heels and tandem.  Romberg tests were negative.  

The examiner reported that nerve conduction velocities were 
performed in both upper and lower extremities.  Following 
this testing, the Veteran was diagnosed in pertinent part 
with polyneuropathy in both lower extremity nerves, largely 
sensory in type, secondary to alcohol intake; bilateral 
carpal tunnel syndromes of a mild degree, secondary to his 
job after military service; no peripheral neuropathy in the 
upper extremity nerves suspected.  The examiner reported that 
the Veteran had increased his alcohol intake in 2000 to a 
level of 24 beers every week, thereby not only putting on 
weight, but also suffering from polyneuropathy.  The increase 
in weight may have also precipitated the diagnosis of 
diabetes mellitus, which was established just three months 
ago.  The examiner reported that on examination, the veteran 
did have signs of polyneuropathy affecting both upper and 
both lower extremities in the form of glove and stocking 
hypalgesia and reduced reflexes peripherally.  Polyneuropathy 
was established in both lower extremity nerves by nerve 
conduction velocity studies.  The neurodiagnostic studies 
also showed bilateral carpal tunnel syndrome, which were 
noted to possibly be secondary to the Veteran's obesity, as 
well as his job since military service.  The examiner noted 
that the cause of the Veteran's peripheral neuropathy seemed 
to be excessive alcohol intake over the last four to five 
years, rather than diabetes mellitus, which is of recent 
onset.  

A March 2006 VA record from the Tulare Community Based 
Outpatient Clinic (CBOC) indicates that the Veteran's blood 
pressure was rechecked.  After 10 minutes, his blood pressure 
was 124/80 and his pulse was 96.  He reported tingling, 
numbness and swelling of his right foot.  Examination 
revealed no edema, cyanosis or ulcer of the extremities and 
no swelling or tenderness of the right foot.  The veteran was 
assessed with well-controlled hypertension.  See PC Team 
note.  

A January 2007 VA record from the Bakersfield CBOC reveals 
that the Veteran was seen with complaint of numbness and 
weakness of the left lower extremity times three days.  He 
indicated that this numbness ran from his hip to his knee and 
was associated with shooting down the left leg.  The Veteran 
also reported tingling of the bilateral hands for several 
months.  He indicated that he was limited on his left side 
both due to weakness and pain.  Physical examination revealed 
motor strength of 4/5 on the bilateral upper extremities and 
right lower extremity and 3/5 on the left lower extremity, 
which was limited by pain.  Sensory examination revealed 
decreased pinprick in the left lower extremity from the hip 
to the knee and normal sensation in the rest of the body.  
Reflexes were 2+ bilaterally, Babinski's was negative, 
bilaterally, and cerebellar was bilaterally intact.  The 
examiner reported that there was no cellulitis, erythema or 
tenderness of the Veteran's left lower extremity.  The 
Veteran was assessed in pertinent part with left lower 
extremity pain and numbness likely secondary to sciatica 
secondary to obesity and lifting heavy weight; and bilateral 
chronic hand tingling secondary to diabetes mellitus 
neuropathy versus peripheral neuropathy.  See BACC Advance 
Access progress note.  The Veteran's hypertension was noted 
to be uncontrolled in January 2007.  See id.  

The evidence of record does not support any of the Veteran's 
claims for service connection.  As an initial matter, the 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  There is 
no medical evidence showing that the Veteran has peripheral 
neuropathy of the bilateral upper extremities.  Rather, 
during the January 2005 VA examination, nerve conduction 
velocity studies showed no peripheral neuropathy in the upper 
extremity nerves; in addition, he was assessed with bilateral 
hand tingling secondary to diabetes mellitus neuropathy 
versus peripheral neuropathy in January 2007.  See BACC 
Advance Access progress note.  While the Board acknowledges 
this assessment, it finds that bilateral hand tingling is a 
symptom rather than a diagnosed disability.  Moreover, no 
nerve conduction studies were conducted to corroborate this 
assessment and an earlier diagnosis of bilateral carpal 
tunnel syndrome was found to be secondary to his post-service 
job rather than diabetes mellitus.  Therefore, in the absence 
of evidence that the Veteran has been diagnosed with 
peripheral neuropathy of the bilateral upper extremities, 
service connection is not warranted on either a direct or 
secondary basis and the claim must be denied.  

The Veteran has been diagnosed with polyneuropathy of the 
bilateral lower extremities.  See January 2005 VA C&P 
examination report.  The VA examiner, however, determined 
this was largely sensory in type and secondary to the 
Veteran's alcohol intake.  The Board also notes that in 
January 2007, the Veteran was assessed with left lower 
extremity pain and numbness likely secondary to sciatica, 
which in turn was secondary to obesity and lifting heavy 
weight.  See VA BACC Advance Access progress note.  As there 
is no medical evidence of record showing that the Veteran's 
polyneuropathy of the bilateral lower extremities is 
proximately due to or the result of his service-connected 
type II diabetes mellitus, or that his type II diabetes 
mellitus has aggravated his polyneuropathy of the bilateral 
lower extremities, service connection is not warranted on a 
secondary basis and the claim must be denied.  

The Veteran has also been diagnosed with, and treated for, 
hypertension.  See VA treatment records; records from Visalia 
Medical Clinic.  During the December 2004 VA C&P examination, 
however, the VA examiner reported that the Veteran's 
hypertension was etiologically independent and unrelated to 
his type II diabetes mellitus.  The Board also notes that the 
Veteran was diagnosed with hypertension as early as June 
2003, which predates the October 2004 diagnosis of type II 
diabetes mellitus.  See June 2003 and December 2004 VA C&P 
examination reports.  In the absence of any medical opinion 
that indicates the Veteran's hypertension is proximately due 
to or the result of his service-connected type II diabetes 
mellitus, and in the absence of evidence that his type II 
diabetes mellitus has aggravated his hypertension, service 
connection is not warranted on a secondary basis and the 
claim must be denied.  

The Board notes that in filing his original claim, the 
Veteran did not indicate that he wished to limit his claim 
for service connection to either a direct or secondary basis, 
and the February 2005 rating decision adjudicated the claims 
on both bases.  Following adjudication of these claims, 
however, the Veteran clarified that he was claiming his 
hypertension and bilateral peripheral neuropathy of the upper 
and lower extremities are the result of his type II diabetes 
mellitus.  Irrespective of this clarification, and for the 
sake of completeness, the Board finds that adjudication of 
the claims on a direct basis is warranted.  As noted above, 
service connection for peripheral neuropathy of the bilateral 
upper extremities is not warranted on a direct basis in the 
absence of any medical evidence that the Veteran has been 
diagnosed with this disability.  

Service connection on a direct basis for peripheral 
neuropathy of the bilateral lower extremities and 
hypertension is also not warranted on a direct basis.  The 
Veteran's service treatment records are devoid of reference 
to, complaint of, or treatment for, either condition, the 
first manifestations of these conditions did not appear for 
many years after the Veteran's discharge from service, and 
there is no medical evidence of record linking these 
conditions to service.  For these reasons, service connection 
on a direct basis is not in order for either peripheral 
neuropathy of the bilateral lower extremities or hypertension 
and the claims must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

II.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

The Veteran contends that he is entitled to an increased 
rating for service-connected type II diabetes mellitus 
because he is committed to a life-long restricted diet and 
because he diets and medicates at the properly prescribed 
schedules.  See May 2005 notice of disagreement (NOD); March 
2006 VA Form 9.  
The rating criteria for type II diabetes mellitus are found 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  A 20 
percent evaluation contemplates the need for insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  Ratings in excess of 20 percent all require insulin, 
restricted diet, and regulation of activities; ratings higher 
than 40 percent require other criteria in addition to these.  
A recent Court of Appeals for Veterans' Claims decision 
defined the "regulation of activities" as the "avoidance of 
strenuous occupational and recreational activities," and 
concluded that medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 
(2007).

The Veteran underwent a VA C&P diabetes mellitus examination 
in December 2004.  He reported taking his own blood sugars 
and denied having a diabetic crisis.  He also denied 
requiring hospitalization or insulin, but reported a blood 
glucose range in the low 130s since his diagnosis and as high 
as 210.  The examiner reported that the Veteran had gained a 
significant amount of weight; the Veteran claimed he was not 
watching his diet and was still smoking and drinking.  The 
Veteran was diagnosed with type II diabetes mellitus, by 
history, now on oral agents.  The examiner reported that 
although the Veteran stated he had diabetes mellitus, all his 
laboratory studies at VA had been normal.  The Veteran did 
have one glycohemoglobin that was slightly elevated.  The 
examiner reported that it appeared likely from the Veteran's 
historical description and the fact that he was on Actos that 
he more likely than not had type II diabetes mellitus.  

Pursuant to the rating criteria used to evaluate the 
Veteran's type II diabetes mellitus, the Veteran must require 
insulin, restricted diet, and regulation of activities in 
order to warrant the assignment of a rating in excess of 20 
percent.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).  The medical 
evidence of record, however, does not support the assignment 
of a rating in excess of 20 percent for the Veteran's 
service-connected type II diabetes mellitus, as there is no 
evidence that the Veteran requires either insulin or 
regulation of activities.  Rather, the medical evidence 
indicates that the Veteran is prescribed glyburide rather 
than insulin and that he has been encouraged to exercise.  
See VA active outpatient medications list; VA PC Team South 
Valley notes dated June 2005 and March 2006; November 2006 
VACC Advance Access progress note.  

III.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's type II diabetes 
mellitus are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted.  



IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the February 2005 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See December 2004 letter.  

The Board acknowledges that prior to the issuance of the 
February 2005 rating decision, the Veteran was not provided 
with proper section 5103(a) notice concerning his claims for 
service connection on a secondary basis.  As noted above, 
however, he clarified that he was seeking service connection 
on a secondary basis after this rating decision was issued.  
The Veteran was subsequently given Section 5103(a) notice in 
a March 2006 statement of the case (SOC), which provided him 
with the relevant regulatory criteria for substantiating this 
type of claim (38 C.F.R. § 3.310).  In light of the 
foregoing, the Board finds that a reasonable person could be 
expected to understand from the notice provided what was 
needed to substantiate the claims for service connection on a 
secondary basis.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  Moreover, the Board also finds that any 
pre-adjudicatory § 5103(a) notice error is non-prejudicial in 
light of the post-adjudicatory notice and opportunity 
provided to develop the case during the extensive appellate 
proceedings.  The claims were readjudicated in an August 2007 
supplemental SOC (SSOC).  

The Board also acknowledges that prior to the issuance of the 
February 2005 rating decision, the Veteran was not provided 
with proper section 5103(a) notice concerning his claim for 
increased rating.  The Veteran's disagreement with the 
initial rating assigned for type II diabetes mellitus, 
however, stems from his May 2005 NOD, which is subject to 
section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion. 38 U.S.C.A. § 7104(c) (West 2002).  The Veteran was 
subsequently given Section 5103(a) notice in a June 2007 
letter, which informed him of the evidence necessary to 
establish a claim for increased rating.  The claim was 
readjudicated in an August 2007 SSOC.  

Based on the foregoing, the Board finds that the duty to 
notify has been fulfilled concerning these claims.  The 
Veteran was also provided with notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See June 2007 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the Veteran's service, VA and private treatment records 
have been obtained and he was afforded appropriate 
examinations in connection with his claims.  The Board notes 
that the Veteran failed to report for three VA examinations 
that were scheduled in June 2007.  Review of the claims 
folder reveals that notice of the scheduled examinations was 
mailed to the Veteran at the address he provided to the RO.  
There is no indication that these notice letters were not 
received, and no indication why the Veteran did not report 
for the scheduled examinations.  The Board acknowledges the 
Veteran's representative's assertion that the VA examinations 
should be rescheduled.  See January 2009 Brief.  The Board 
disagrees, however, as the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Moreover, neither the Veteran nor his representative has 
provided good cause for the Veteran's failure to report.  See 
38 C.F.R. § 3.655(b).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to service-
connected type II diabetes mellitus, is denied.  

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to service-
connected type II diabetes mellitus, is denied.  

Service connection for hypertension, to include as secondary 
to service-connected type II diabetes mellitus, is denied.  

An initial rating in excess of 20 percent for type II 
diabetes mellitus is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

As noted in the Introduction above, the Veteran filed a claim 
for service connection for erectile dysfunction that has 
never been adjudicated by the RO and which the Board has 
referred.  The issue of entitlement to SMC for loss of use of 
a creative organ is inextricably intertwined with the 
question of whether the Veteran is entitled to service 
connection for erectile dysfunction.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Accordingly, the claim for entitlement to SMC for 
loss of use of a creative organ is deferred pending the 
adjudication of the Veteran's claim for service connection 
for erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
SMC for loss of use of a creative organ 
after adjudicating the claim for service 
connection for erectile dysfunction.  If 
the benefit sought on appeal remains 
denied, issue an updated SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


